Danhof, J.
(dissenting). I vote to affirm.
People v Walls, 3 Mich App 279; 142 NW2d 38 (1966), is dispositive of the present case. In Walls, supra, the defendant filed a delayed motion for a withdrawal of the plea of guilty, vacation of the conviction and sentence, and for a new trial. The defendant alleged that his trial attorney had promised him that if he pled guilty he would get probation. The allegation was supported by several affidavits. The trial court denied the motion. On appeal, the defendant contended his plea was involuntary because of the promise of probation by his attorney. The Court in People v Walls, supra, at 282-283, stated the applicable rules:
"The position of the great majority of jurisdictions is that bad advice or inaccurate representation by an accused’s own counsel as to the consequences of a plea of guilty is not sufficient to vitiate a plea of guilty as involuntary. [Citations omitted.]
"We have always followed the rule that after sen*38tence has been imposed, the withdrawal of a plea of guilty rests in the sound discretion of the trial court. People v Crane, 323 Mich 646; 36 NW2d 170 (1949), People v Vasquez, 303 Mich 340; 6 NW2d 538 (1942), People v Skropski, 292 Mich 461; 290 NW 869 (1940).”
The Walls Court found that the record showed the plea was voluntary and that the trial court did not abuse its discretion.
Further, the trial court is in the best position to determine whether or not the plea of guilty was induced by promises of leniency because it can observe the demeanor of the conflicting witnesses in determining their credibility. People v Drain, 24 Mich App 249; 180 NW2d 97 (1970).
Finally, People v Winegar, 380 Mich 719, 733; 158 NW2d 395 (1968), cert den, 395 US 971; 89 S Ct 2107; 23 L Ed 2d 759 (1969), states:
"Absent a showing of violation or denial of constitutional rights, he [the defendant] has the obligation of alleging in a motion to withdraw plea such facts as would, if true, substantiate a finding that there was noncompliance which resulted in a miscarriage of justice.”
When the defendant entered his plea of guilty before the trial court on April 13, 1973, he stated on the record and under oath that no promises or inducements had been made to him. When he was sentenced on May 4, 1973, the defendant was given the opportunity to state any circumstances that would affect his sentence. He stated none. At the evidentiary hearing on December 14, 1973, it was incumbent upon the defendant to show that his plea had been involuntary or that denial of his motion would otherwise result in a miscarriage of justice. People v Winegar, supra. The defendant *39failed to make such a showing. The trial court was in the best position to observe the testimony of the defendant’s trial attorney. People v Drain, supra. The questionable representations made to the defendant by his attorney were not sufficient to invalidate the defendant’s guilty plea. People v Walls, supra. Therefore, upon examining the record in this case, I find the defendant’s plea was voluntary. Further, the trial court did not abuse its discretion in denying the defendant’s motion. No miscarriage of justice will result in allowing the plea conviction and sentence to stand.